Citation Nr: 0520903	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  03-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected gastroesophageal reflux disease (GERD) 
with postoperative adhesions.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, A.G.


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1995 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted a noncompensable rating for GERD 
with postoperative adhesions, effective January 12, 2001.  In 
a February 2004 rating decision, the RO increased the 
disability rating to 10 percent, effective January 12, 2001.  


FINDING OF FACT

The veteran's disability is manifested by episodic colicky 
pain and disturbance of motility of the GI tract.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent, but not higher, 
for GERD with postoperative adhesions have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7301-7346 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  

Prior to the initial RO adjudication of the claim, VA 
satisfied its duty to notify by means of a letter from the RO 
to the veteran in November 2001.  The veteran was told of the 
requirements to successfully establish service connection, 
advised of her and VA's respective duties, and asked to 
submit information and/or evidence pertaining to the claim, 
which would include that in her possession, to the RO.  The 
content and timing of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also VAOPGCPREC 8-03.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service VA 
treatment records, has been obtained and associated with the 
claims file.  There is no indication of any relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  The veteran underwent VA examinations in 
January 2004 and January 2004.  

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claim on the merits.

II.  Factual background

In January 2002, the veteran was afforded a VA examination.  
The examiner reported that the veteran had a bowel 
obstruction in service in 1995, for which she had urgent 
surgery and a six-unit transfusions due to complications.  
Since then, she reported frequent epigastric burning.  An 
upper gastrointestinal (GI) series performed during service 
was positive for hiatal hernia with some scar tissue in the 
lower esophagus.  In conjunction with the current 
examination, the veteran underwent another upper GI series, 
which was negative.  The veteran was diagnosed as having 
GERD, symptomatic, and status post abdominal surgery for 
obstruction of small intestine, healed. 

In January 2004, the veteran was afforded another VA 
examination.  Her claims file was reviewed by the examiner.  
At that time, she complained that she had epigastic distress 
daily, which was worsened by food.  She had pyrosis on a 
daily basis, which was controlled by medication and sleeping 
with her head elevated.  She did not have dysphagia.  There 
was some amount of regurgitation and a feeling that food was 
stuck in the throat, though she did not actually vomit.  
There was no substernal arm or shoulder pain.  The examiner 
stated that the veteran had some impairment of health, but 
not considerable impairment, due to GERD since she was taking 
medication.  She had occasional vomiting.  She had adhesions 
and felt a pulling when attempting to work.  She did get 
severe abdominal distension episodically, which appeared like 
knots in different parts of her abdomen.  She also had 
episodic colicky pain once or twice a week lasting about 3 to 
5 minutes with feelings of nausea and severe abdominal colic 
pain.  She had constipation more than diarrhea.  There were 
disturbance of motility of the GI tract, which caused 
constipation.  The veteran had partial obstruction, during 
which time she felt knots bulging in her abdomen.  Partial 
obstruction, however, did not occur during periods of colic 
attacks.

Physical examination showed that the veteran's weight had 
been steady at 236 pounds.  She did not appear anemic.  There 
was no acute distension at the time because she was not 
having any colic.  There was slight epigastric tenderness.  
Midline and other abdominal scars were well healed, but were 
not adherent or tender.  Bowel sounds were slightly 
diminished and no distension or ascites were noticed.  The 
veteran was diagnosed as having a typical history of GERD.  
The examiner opined that the epigastric distress were due to 
adhesions.  

In May 2005 hearing, the veteran contended that her symptoms 
were so severe that when she got an attack, she had to have 
her husband pick her up from work because she could drive on 
her own.  During an attack, she could feel a knot in her 
abdomen, which was extremely painful.  This would happen 
about three or four times a week.  She felt as though her 
symptoms were getting progressively worse over time.  When 
she was having an attack, all she could do to alleviate the 
pain was try to lay still.  Hot and cold compresses were 
ineffective.  In addition, other symptoms she experienced 
were nausea, which lasted three to four hours; regurgitation; 
heartburn, constipation; and vomiting once or twice a week.  
The veteran's husband also testified at the hearing and 
corroborated her contentions.  


III.  Legal analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  It is necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (2004), and to 
resolve any doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2004).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. §§ 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  However, there is a 
distinction between an appeal of an original or initial 
rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to determine whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

For example, the rule articulated in Francisco v. Brown (that 
the present level of the veteran's disability is the primary 
concern in a claim for increased rating and that past medical 
records should not be given precedence over current medical 
findings) does not apply to the assignment of an initial 
rating for a disability when service connection is awarded 
for that disability.  Fenderson, 12 Vet. App. at 126; 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Instead, 
where a veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be 
evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time based on the facts.  Id; See AB v. 
Brown, 6 Vet. App. 35, 38 (1993) (on a claim for an original 
or an increased rating, it is presumed that the veteran seeks 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy when less 
than the maximum available benefit is awarded).  Reasonable 
doubt as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2004).

The impairment caused by the veteran's service-connected 
disability is evaluated under criteria provided by the 
Schedule of Ratings for Diseases of the Digestive System.  
38 C.F.R. § 4.114, Diagnostic Code 7301-7346 (2004).  The 
Rating Schedule provides that ratings under Diagnostic Codes 
7301 though 7329, inclusive, 7331, 7342, and 7345 to 7348 
will not be combined with each other.  A single evaluation 
will be assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  See 38 C.F.R. § 4.114 
(2004).

Under Diagnostic Code 7301, the current 10 percent evaluation 
contemplates moderate adhesions of the peritoneum, with 
pulling pain on attempting work or with occasional episodes 
of colic pain, nausea, constipation (perhaps alternating with 
diarrhea) or abdominal distension.  A 30 percent evaluation 
requires moderately severe adhesions, with partial 
obstruction manifested by delayed motility of barium meal and 
less frequent and less prolonged episodes of pain than are 
present with severe adhesions.  The highest, or 50 percent 
evaluation, requires severe adhesions with definite partial 
obstruction shown by x-ray study, frequent and prolonged 
episodes of severe colic, distention, nausea or vomiting 
following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.

Pursuant to Code 7346, a 60 percent rating is assigned when 
there are symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or other 
symptom combinations productive of severe impairment of 
health.   A 30 percent rating is assigned when there is 
persistently recurrent epigastric distress with dysphagia, 
pyrosis, and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health.  A 10 percent rating is warranted with two or more of 
the symptoms for the 30 percent evaluation of less severity. 
38 C.F.R. § 4.114, Code 7346. 

The medical evidence in this case does not show each and 
every one of the criteria for moderately severe (30 percent) 
adhesions of the peritoneum as listed in Diagnostic Code 
7301.  However, in the judgment of the Board there are 
findings sufficiently characteristic of this level of 
disability.  For example, the January 2004 VA examiner stated 
that the veteran had episodic colicky pain occurring once or 
twice a week and lasting three to five minutes, as well as 
disturbance of motility of the GI tract during which she 
experienced constipation.  It was also noted that she had 
partial obstruction.  Accordingly, the Board concludes that 
the disability picture more nearly approximates the higher 30 
percent rating criteria, since January 12, 2001.  38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Code 7301 (2004).

The veteran's disability, though moderately severe, does not 
rise to the level of severe impairment required for a 50 
percent evaluation under diagnostic code 7301.  See Shoemaker 
v. Derwinski, 3 Vet.App. 248, 253 (1992) (holding that Board 
had an obligation to explain why the veteran's symptoms 
comported with the criteria of the 50 percent disability 
rating but not with the criteria of the 70 percent or 100 
percent disability ratings where veteran claimed an increase 
in his then 30 percent rating).  There have been no findings 
of severe adhesions with definite partial obstruction shown 
by x-ray study or frequent and prolonged episodes of severe 
colic distension, nausea, or vomiting.  As noted above, 
recent UGI was negative and the veteran stated that she 
episodic colicky pain with nausea occurring only once or 
twice a week and lasting three to five minutes.  She 
described vomiting as only occasional.  Since the disability 
manifestations do not approximate the criteria for the next 
higher rating of 50 percent, such a rating is not warranted.  
38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7301 (2004).  

Nor is a rating in excess of 30 percent warranted under 
Diagnostic Code 7346, as the veteran's weight has been steady 
and there was no evidence of anemia, as noted on VA 
examination in January 2004.  Additionally, while the 
examiner noted that the veteran did have some impairment of 
health, he stated that it was not 
considerable, much less severe.  Accordingly, the 
preponderance of the evidence is against entitlement to a 60 
percent rating under Diagnostic Code 7346.  See 38 C.F.R. § 
4.114, Diagnostic Code 7346 (2004).


ORDER

Entitlement to a rating of 30 percent, and not higher, for 
GERD with postoperative adhesions is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.  


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


